NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTIAN MOLINA CAMACHO, AKA                   No.    16-73255
Christian Molina,
                                                Agency No. A205-719-343
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Christian Molina Camacho, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Molina Camacho’s contentions regarding

withholding of removal and CAT because Molina Camacho failed to challenge the

IJ’s denial of these claims to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency).

      Substantial evidence supports the agency’s adverse credibility determination

based on omissions in Molina Camacho’s two asylum applications and declaration

regarding his father’s membership in a taxi union and harm to his brothers, as well

as an omission in his father’s letter. See Shrestha, 590 F.3d at 1048 (adverse

credibility finding reasonable under the totality of the circumstances); see also

Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (omissions that tell a

“much different – and more compelling – story of persecution than [the] initial

application” can properly form the basis for an adverse credibility finding (quoting

                                          2                                    16-73255
Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011))). Molina Camacho’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In this case, in the absence of credible testimony, Molina

Camacho’s asylum claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Molina Camacho’s opposed motion to remand (Docket Entry No. 23) is

denied. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (initial

notice to appear need not include time and date information to vest jurisdiction in

the immigration court).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                    16-73255